 

; ELECTR DINE AR Poe ee, t
UNITED STATES DISTRICT COURT megs AREY Hig |
SOUTHERN DISTRICT OF NEW YORK yo |

 

 

CLINT EDWARDS,
Plaintiff,

-against-

20-CV-7370 (VB)

JEREMY MANGION, M.D.; NATHANIEL
RAWICKI, M.D.; ADAM SHANER, M.D.; . VALENTIN ORDER
ASHLYN MORSE, M.D.; WILLIAM J.
WALSH, M.D.; CHRISTOPHER
MELTSAKOS, M.D.,

Defendants. —

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that he was denied adequate and timely medical care
while he was detained in the Westchester County Jail. Plaintiff names in his complaint six
doctors who he alleges provided him medical service at Westchester Medical Center:
Defendants Jeremy Mangion, M.D.; Nathaniel Rawicki, M.D.; Adam Shaner, M.D.; Ashlyn
Morse, M.D.; William J. Walsh, M.D.; and Christopher Meltsakos, M.D.

DISCUSSION

By order dated September 14, 2020, the Court granted plaintiffs request to proceed
without prepayment of fees, that is, in forma pauperis (IFP), entitling him to rely on the Court
and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d
Cir. 2013). On September 16, 2020, the Court issued an Order of Service, directing the Clerk of
Court to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form’)
for defendants Jeremy Mangion, M.D.; Nathaniel Rawicki, M.D.; Adam Shaner, M.D.; Ashlyn

Morse, M.D.; William J. Walsh, M.D.; and Christopher Meltsakos, M.D., and to issue

 

 
summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals to
effect service upon these defendants. (Doc. #6).

Summons were issued and Fed. R. Civ. P. 4 Service Packages were emailed to the U.S.
Marshals Service on September 17, 2020.

On February 17, 2021, the Court received the Marshals’ Process Receipt and Return of
Service unexecuted for all the defendants because the Westchester Medical Center’s “legal
department refused to take process because they don’t accept it in medical facility. All process
should be addressed to the physician’s address.” (Docs. ##9-14).

On February 19, 2021, the Court issued an Amended Order of Service, directing that
defendants be served through the County of Westchester, Law Department. (Doc. #15), An
amended summons was issued on February 23, 2021. (Doc. #16).

On March 11, 2021, the Court again received the Marshals’ Process Receipt and Return
of Service unexecuted for all the defendants because none of the defendants are employees of the
County of Westchester. (Docs. ##17-22).

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying an unidentified defendant. 121 F.3d 72, 76 (2d Cir. 1997). In accordance with the
Second Circuit’s instruction that district courts assist pro se incarcerated litigants with identifying
and locating defendants, the Court requests that the Westchester County Medical Center provide
the addresses of where defendants Jeremy Mangion, M.D.; Nathaniel Rawicki, M.D.; Adam
Shaner, M.D.; Ashlyn Morse, M.D.; William J. Walsh, M.D.; and Christopher Meltsakos, MD.
can be served with process. To be clear, the Court is not requesting the Westchester Medical

Center provide representation to or indemnify these individuals.

 
To the extent it can, the Westchester Medical Center is requested to produce the
information specified above within 30 days of the filing date of this Order. The information
should be sent to the Clerk of the Court for the Southern District of New York, and to plaintiff at
his address listed on the docket.

CONCLUSION

To the extent possible, the Westchester Medical Center is requested to produce the
information specified above regarding the addresses of defendants within thirty (30) days of the
filing date of this Order.

The Court directs the Clerk of Court to mail a copy of this Order to the Westchester
Medical Center, at 100 Woods Road, Valhalla, New York 10595.

The Clerk is also instructed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated: May 12, 2021
White Plains, New York

SO ORDERED:

Viuurt

VINCENT L. BRICCETTI
United States District Judge

 

 

 
